DETAILED ACTION
Claims 1, 3-5, 6 and 9-14 are pending before the Office for review.
In the response filed February 24, 2022:
Claim 1 was amended.
Claims 7 and 8 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1 under Izumi in view of Tsuchiya as evidenced by the Retardation and Inhibition of Vinyl Polymerization. However Applicant’s amendments to the claim and arguments filed February 24, 2022 have overcome the rejection on record. In particular, the cited prior art fails to teach or render obvious a polishing composition comprising an abrasive; a water-soluble polymer; a basic compound; and a reaction product of a polymerization initiator and a polymerization inhibitor, wherein the content of the polymerization inhibitor is 0.005 wt% or more and 0.5 wt% or less with respect to the weight of the water-soluble polymer; wherein a content of the reaction product of the polymerization initiator and the polymerization inhibitor is 0.1 ppb or less of the polishing composition on a weight basis; and wherein the polymerization initiator is methoxyphenol. A further search of the prior art has failed to produce analogous art which teaches or renders obvious Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713